DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2,3,7,11,12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brackmann et al. US 5868444 (hereinafter referred to as Brackmann). 

Regarding claim 1, Brackmann discloses a motor vehicle door latch, comprising: 
a locking bolt (10), and 
a locking mechanism (6,7,8,9,14,12) interacting with the locking bolt, the locking mechanism including a catch (6) and a pawl (7), and a stop lever (14) pivotably located on a control lever (12) which interacts with a protrusion (where 14 directly abuts 6 in fig 4  - essentially curved contour of 18 – see 

Regarding claim 2, Brackmann discloses the motor vehicle door latch according to claim 1, wherein the stop lever is disposed to interact with a contour (contour 17, fig.3) on the triggering lever in such a way to open the locking mechanism that it is lifted from its mesh with the protrusion on the catch (14 is no longer in contact with the catch at the protrusion – fig.3).

Regarding to claim 3, Brackmann discloses the motor vehicle door latch according to claim 1, wherein the control lever is connected to a closure drive (motor 22 via 9, fig.7).

Regarding claim 7, Brackmann discloses the motor vehicle door latch according to claim 1, wherein the stop lever provides a spring pre-tensioning (via spring 13) it in the direction of the protrusion on the catch. (col. 3 lines 31-44)

Regarding claim 11, Brackmann discloses the motor vehicle door latch according to claim 1, wherein the catch has a first recess (annotated figure) corresponding to the main ratchet position and a 

Regarding claim 12, Brackmann discloses the motor vehicle door latch according to claim 11, wherein the third ratchet position is upstream from the main ratchet position and the pre-ratchet position relative to a direction (In fig. 4 the catch is rotated further upwards than in comparison to fig.6) of the catch in which the catch rotate during closure.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brackmann US 5868444 (hereinafter referred to as Brackmann) as applied to claim 1 above, and further in view of Bendel US 20110012380 (hereinafter referred to as Bendel). 

Regarding claim 4, Brackmann teaches a motor vehicle door latch according to claim 3 with a closure drive, however, Brackmann does not explicitly teach the details of the closure drive and how it is 
	(NOTE: Dependent limitations that are required for the combination of Brackmann in view of Bendel are included below for clarity of combination purposes.)
Bendel teaches a motor vehicle door latch with a catch (1) and a pawl (2) and a control lever (6) wherein the control lever is connected to a drive (3a,3b,3c,3d,5,11) and the drive is formed as a spindle drive (5); (Bendel fig.3)
(claim 5) wherein the drive is connected with the control lever via a movable spindle nut (4). (Bendel fig.3)
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to replace the drive device of Brackmann with the drive formed as a spindle drive, wherein the drive is connected with the control lever via movable spindle nut, as taught by Bendel in order to provide a compact drive with low weight and a reduced operating noise (Bendel paragraph 9). 

Regarding claim 5, Brackmann in view of Bendel further teaches a motor vehicle door latch according to claim 4, wherein the closure drive is connected with the control lever via a movable spindle nut (Bendel 4). (Bendel fig.3)

Allowable Subject Matter
Claims 6,8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Regarding claim 6, references of record do not teach that the control lever (of claim1) is located coaxially in relation not the catch.  Regarding claim 8, references of record do not teach that the stop lever is formed as a two arm lever.  Brackmann’s stop lever pivots on one end, 

Response to Arguments
Applicant's arguments filed 01/02/2021 have been fully considered but they are not persuasive. Regarding claim 1, Applicant argues that Brackmann “does not disclose a third ratchet position in which the stop lever interacts with a protrusion beyond a catch beyond a main ratchet and pre-ratchet position…” However, this is merely a statement and is not clear evidence that Brackmann does not teach claim 1. Applicant further goes on to state “Brackmann does not disclose that the link 14 engages against the actuating formation 18 on the catch 6” However, this is not what it is claimed in claim 1. Claim 1 only states that the protrusion corresponds to the 3rd ratchet position and prior to that limitation states that the stop lever interacts with said protrusion. The term interacts does not equate to contact furthermore, the relationship that Applicant is arguing is not explicitly disclosed in claim 1. Rejection maintained.
Regarding the increased distance: Applicant has not explicitly defined what occurs in the pre-ratchet position that would make Brackmann an unusable reference, therefore, Brackmann fig. 6 can be considered a pre-ratchet position until Applicant defines the pre-ratchet position. Therefore in comparison, Brackmann does teach the limitation of the increased distance. Applicant is respectfully reminded that although claims are read in light of specifications, limitations from the specifications are not read into the claims. Rejection maintained. 
Regarding new claims: Again, Applicant is respectfully reminded that although claims are read in light of specifications, limitations from the specifications are not read into the claims. As claimed, Brackmann teaches these limitations, rejection maintained. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Art is related to motor vehicle latches.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIA F AHMAD whose telephone number is (571)270-1334.  The examiner can normally be reached on Monday - Thursday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R. Fulton can be reached on 5712727376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/F.F.A./
Examiner
Art Unit 3675



/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675